DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        In an amendment dated, March 22, 2022, claims 1, 5, 11, 15, 18 and 22 are amended and claims 24 and 25 are newly added. Currently claims 1-25 presented and are allowed.

EXAMINER’S AMENDMENT

3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arvesen David (Registration NO. 71643)  on June 14, 2022.

The application has been amended as follows: 

   6.   (Currently Amended) The electronic device of Claim 5, wherein the at least one processor includes an application processor and a graphic processing unit (GPU), wherein the second instructions, when executed, cause the GPU to render the 

  16.    (Currently Amended) The method of Claim 11, wherein in the second operation the method further comprises: dynamically rotating, by the at least one processor when executing at least a portion of the system instructions, the first graphic data in the virtual display prior to rendering the 

Examiner’s Statement of Reasons for Allowance

4.       The following is an examiner’s statement of reasons for allowance: 

        The most relevant prior art of record namely Mckenzie et al  U.S. Patent Application Publication No. 2017/0322623, Yin et al. U.S. Patent Application Publication No. 2018/01101239, Kabasawa et al U.S. Patent Application Publication No. 2010/0265175, Hoellwarth U.S. Patent Application Publication No.2010/0079356 and other cited prior art of record do not fairly suggest either alone or in combination of the now recited features of the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                  06/15/2022